Citation Nr: 9901150	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1966.  This appeal arises from a January 1994 
rating decision of the New York, New York, Regional Office 
(RO).  In this decision, the RO determined that the veteran 
had not submitted the requisite new and material evidence 
required to reopen a claim for service connection for a 
psychiatric disability.  The veteran appealed this 
determination.


REMAND

In hearings before the U. S. Department of Veterans Affairs 
(VA) conducted in December 1977 and June 1995, the veteran 
denied receiving psychiatric treatment during his military 
service or within one year of his separation from the 
military.  However, at his Board of Veterans Appeals (Board) 
hearing in September 1998, he claimed that he had been 
treated and diagnosed with schizophrenia at a VA medical 
center in Manhattan, New York, within one year of his 
separation from the military.  The veteran also testified 
that his psychiatric symptoms were treated by a private 
physician during his military service while he was on leave 
at his parents home.  A review of the veterans claims file 
indicates that there has been no attempt to retrieve these 
medical records from this time period.  It is determined by 
the undersigned that if these records exist they would be 
pertinent to the veterans claim and raise the possibility of 
a favorable decision.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the United States Court of Veterans Appeals (Court) 
for determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  Specifically the Court of Appeals held that 
new and material evidence as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome (emphasis added).  Thus, the RO and the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted to reopen the veterans 
claim.

Therefore, this case must be REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of the 
veterans service personnel records 
pertaining to any disciplinary or other 
action taken in connection with his 
release from active duty, to include his 
alleged pre-Captains Mast.  

2.  The RO should obtain copies of all VA 
treatment records pertaining to treatment 
of the veteran at the VA medical 
facilities in Manhattan and Bronx, New 
York, covering the period from September 
13, 1966, to the present.

3.  The RO should appropriately contact 
the veteran and advise him that in order 
to complete his claim he should obtain 
and submit medical records from any 
private medical care provider who treated 
his psychiatric disability during 
military service or since his discharge, 
to include records from George Burnhart, 
M.D., East Islip, Long Island, New York.  
The veteran should be informed that it is 
his responsibility to provide this 
information to the VA and his failure to 
do so could result in an adverse 
decision.



4.  Following completion of the above 
action, the RO should determine if any 
additional development is needed and, if 
so, this should be completed.  This 
should include the determination of 
whether any additional examination is 
necessary.  

5.  Following completion of all necessary 
development, the RO should review the 
evidence and determine whether the 
veterans claim may now be granted.  In 
determining whether new and material 
evidence has been submitted to reopen the 
claim, the RO should consider the 
decision of the Court of Appeals in Hodge 
v. West, discussed earlier.  If the ROs 
decision remains adverse to the veteran, 
then a supplemental statement of the case 
should be sent to him and his 
representative, and they should be 
afforded the opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further review, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no further action until he is informed.  
The purpose of this 
Remand is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
